DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.
 	Claims 1, 8, and 18 have been amended with no canceled claims. Currently, claims 1-20 are pending and are being examined.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains the language “An eye wearing device is provided”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the microchannel eliminates stoppers including bubbles”. However, while “stoppers” are disclosed in the specification (see paragraph 0005, “eliminate stopper such as bubbles”), it is unclear what a “stopper” is besides a bubble. For the purpose of examination, the limitation will be interpreted as -wherein the microchannel eliminates bubbles-
The remaining claims are rejected by virtue of being dependent on independent claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Claims 1- 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20180263900) in view of Marmo (US 20020021409)
Regarding claim 1, as best understood by the examiner, Kim discloses an eye wearing device (abstract), comprising: 
a body (fig. 2, body 1) having a first surface (see annotated figure below), a second surface (see annotated figure 2 below), a center (see annotated figure 2 below), a first outer edge of the first surface (see annotated figure 2 below), and a second outer edge of the second surface (see annotated figure 2 below), 
at least one reservoir (fig. 3, cavity 112 with nanoparticle 2), arranged in the body and configured to load a drug (fig. 3, nanoparticle 2), and 
at least one microchannel (fig. 3, cavity opening 111), arranged close to the first outer edge of the first surface and the second outer edge of the second surface (fig. 3, cavity opening 111 close to outer edge near closing part 3), wherein one end of the microchannel is connected to the reservoir so as to fill the drug into the reservoir (fig. 3, first cavity 111 going into second  cavity 112) and the other end of the microchannel is an opening 3 facing an edge of the eye wearing device (fig. 4(a) shows the middle portion 12 of the body 1. The opening containing the closing part is facing the edge of the middle layer, see annotated fig. 4(a) below. Further, as closing part 3 has a state in which it opens up via biodegradation, it can be interpreted as an opening, see paragraph 0034), and configured to be in contact with a cornea and/or a sclera (paragraph 0037, “When the contact lens is worn and then each top (entrance) of the cavities 11 is opened by biodegradation”), and the opening is connected to the first outer edge of the first surface and the second outer edge of the second surface (fig. 1, closing part 3 indirectly connected to the outer edge and inner edge of the body 1 as described in annotated fig. 2 below), 
wherein an average diameter of a cross section of the microchannel is smaller than or equal to an average diameter of a cross section of the reservoir (fig. 3, cavities 111, 112, the two cavities appear to have the same diameter of a cross section to each other), and the eye wearing device is worn on the cornea and/or the sclera of a user through the second surface (paragraph 0037).

    PNG
    media_image1.png
    346
    766
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    600
    746
    media_image2.png
    Greyscale

Kim fails to teach that an average curvature radius of the eye wearing device is 6 mm to 15 mm. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Kim to have an average curvature radius of 6 mm to 15 mm for the purpose of providing a suitable scale for the use of the device as a contact lens and since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Kim would not operate differently with the claimed curvature radius range, since the device would still need to fit on to a user’s eye in both the prior art and the instant application. Further, applicant places no criticality on the range claimed by giving a variety of ranges that this value could be (see paragraph 0019).
Kim fails to teach wherein the microchannel eliminates stoppers including bubbles and promotes drug filling or supplementation through capillary action.
However, Marmo teaches a contact lens with microchannels (abstract) wherein the microchannel 30 capable of eliminating bubbles and promoting drug filling or supplementation through capillary action (fig. 2, microchannels 30 is gradually reduced from the edge of the eye wearing device to the reservoir, paragraph 0020, “In an advantageous embodiment, the microchannels are preferably tapered in depth and/or width… in other words, the microchannels preferably increase in depth and/or width in a radially outward direction relative to the lens center” NOTE: the specification of the instant application notes that the microchannel gradually reducing in diameter from the edge of the eye wearing device to the reservoir enhances a drug filling and bubble elimination mechanism promoted through capillary action, see paragraph 0037. As such, since Marmo discloses the same structure as described, Marmo’s micro channel also is capable of  eliminating bubble and enhancing a drug filling through capillary action as claimed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microchannels disclosed in Kim by reducing the diameter of the microchannels from the edge of the eye wearing device to the reservoir, as taught by Marmo, such that the microchannel eliminates stoppers including bubbles and promotes drug filling or supplementation through capillary action, for the purpose of providing a suitable structure to allow for effective fluid transfer without substantially affecting the optical zone’s functionality (see Marmo, paragraph 0061, “It should be noted that the relatively long microchannels 230' are tapered substantially as described above with regard to the microchannels 30 so that the portion of these relatively long microchannels located in the optical zone 218 are relatively narrow and relatively shallow. Such narrow and shallow configuration of such microchannels in the optical zone 218 provides for effective tear fluid transfer without substantially detrimentally affecting the optical zone functioning of lens 210.”).
Regarding claim 2, Kim discloses substantially the device as claimed in claim 1, but is silent to wherein the reservoir has a width of 30 μm to 5 mm, a height of 10 μm to 200 μm, a total volume of 0.002 μl to 20 μl, and average diameter of a cross section of the microchannel of 20 μm to 150 μm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Kim to have the claimed dimensions for the reservoir and microchannel for the purpose of providing a suitable size of the reservoir and microchannels for the use of the device within a contact lens since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Kim would not operate differently if the reservoir and microchannel adopted the dimensions disclosed in claim 2, since the device would still need to fit on to a user’s eye in both the prior art and the instant application. Further, applicant places no criticality on the range claimed by giving a variety of ranges that these values could be (see paragraph 0025 and 0026).
Regarding claim 3, Kim fails to teach wherein a diameter of the eye wearing device is 12 mm to 20 mm, and an average thickness of the eye wearing device is 20 μm to 400 μm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Kim to have a diameter of 12 mm to 20 mm and an average thickness of 20 μm to 400 μm for the purpose of providing a suitable thickness to increase the durability of the device, and since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Kim would not operate differently with the claimed diameter and thickness, since the device would still need to fit on to a user’s eye in both the prior art and the instant application. Further, applicant places no criticality on the range claimed by giving a variety of ranges that this value could be (see paragraph 0027).
Regarding claim 4, Kim, as modified by Marmo, discloses wherein a diameter of the microchannel 30 (see Marmo, fig. 2, microchannels 30) is gradually reduced from the edge of the eye wearing device to the reservoir (see Marmo, paragraph 0020, “In an advantageous embodiment, the microchannels are preferably tapered in depth and/or width… in other words, the microchannels preferably increase in depth and/or width in a radially outward direction relative to the lens center”).
Regarding claim 5, Kim fails to teach wherein a diameter of one end of the microchannel connected to the reservoir is 10 μm to 200 μm, and a diameter of another end of the microchannel in contact with the cornea and/or the sclera is 40 μm to 300 μm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Kim to the two ends of the microchannel have these dimensions for the purpose of providing a suitable scale for the microchannels to be used within a contact lens, and since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Kim would not operate differently with the claimed microchannel diameters, since the device would still need to fit on to a user’s eye in both the prior art and the instant application. Additionally, as written, the claim can disclose a device whose microchannel can have two ends with the same diameter (e.x., both ends of the microchannel could be 50 μm in diameter, and still be within the claimed ranges). Further, applicant places no criticality on the range claimed by giving a variety of ranges that this value could be (see paragraph 0026).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Marmo, and in further view of de Juan Jr. (US 8864306).
Regarding claim 6, Kim fails to teach wherein a lubricating material is coated on a surface of the eye wearing device. 
However, de Juan Jr. discloses an eye covering (abstract) comprising a wettable surface coating that contains a lubricious coating (col. 11, lines 51-56).
Therefore, it would have been obvious to anyone of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Kim to have a lubricating material, as taught by de Juan Jr, for the purpose of providing a suitably smooth surface for the first surface of the device, for example to lubricate the eye when the patient blinks (see de Juan Jr., col. 11, lines 51-56).
Regarding claim 7, Kim, as modified by de Juan Jr., disclose that the lubricating material comprises polyethylene glycol (see de Juan Jr., col. 11, lines 66-67, col. 12, lines 1-2).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Marmo and de Juan Jr., and further in view of Mori (EP 2666484B1).
Regarding claim 8, Kim, as modified by de Juan Jr., disclose substantially the device disclosed in claim 7, but fails to teach that the lubricating material further comprises hydrophilic polypeptides, and an amino acid of the hydrophilic polypeptides is in an amount of 75% or more by weight of the hydrophilic polypeptides is selected from a group consisting aspartic acid, glutamic acid, histidine, lysine, asparagine, glutamine, arginine, serine, threonine, and tyrosine. 
However, Mori discloses a coating for a contact lens (abstract) with hydroxypropylmethylcellulose (HPMC) and an amino acid polylysine (paragraph 0009). Mori only discloses the singular amino acid in the solution, so 75% or more by weight of the hydrophilic polypeptides is selected from said group.
Therefore, it would have been obvious to anyone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, as modified by de Juan Jr. to have a lubricating coating that further compromises a hydrophilic polypeptide for the purposes of providing a suitable substance that prevents protein adhesion (see Mori, paragraph 0009).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Marmo, and in further view of Peyman (US 20030093066).
Regarding claim 9, Kim further discloses that the body of the device is made of a material used for manufacturing a contact lens in the related art (see Kim, paragraph 0035), but fails to explicitly teach that the material comprises bio-derived polymers, non-bio-derived polymers, or a combination thereof. 
However, Peyman teaches an ocular implant (abstract) formed from synthetic polymers (such as polyvinylpylidine) or organic material (such as collagen) or a combination thereof (see Peyman, paragraph 0054).
Therefore, it would have been obvious to anyone of ordinary skill in the art before the effective filing date of the claimed invention to have the body of the invention disclosed in Kim to be made of bio-derived polymers, non-bio-derived polymers, or a combination thereof, as taught by Peyman, for the purpose of providing a suitable material for the use of the device near the eye of a user, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 10, Kim, as modified by Peyman, disclose that the bio-derived polymers comprise of collagen (see Peyman, paragraph 0054).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Marmo and Peyman, and in further view of Ivani (US 3900250).
Regarding claim 11, Kim, as modified Peyman, disclose substantially the device disclosed in claim 9, but fails to teach that the non-bio-derived polymers comprise polyethylene glycol (PEG), propylene glycol diacrylate (PPGDA), polydimethylsiloxane (PDMS), poly(methyl methacrylate) (PMMA), poly(hydroxyethyl methacrylate) (PHEMA) or a combination thereof. 
However, Ivani teaches a contact lens (abstract), wherein polymethyl methacrylate is known in the art for contact lenses (col. 2, lines 35-39).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Kim, as modified by Peyman, have the non-bio-derived polymer comprise a material from the group disclosed in claim 11, as taught by Ivani, for the purpose of providing a suitable material that possess optical transparency (see Ivani, col. 2, lines 35-39, “Cellulose butyrate further possess optical transparencies having a degree of clarity similar to that of… presently used polymethyl-methacrylate material employed for contact lenses), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 12-16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Marmo, and in further view of Pankow (WO 9415729).
Regarding claim 12, the term “for loading the eye wearing device” is interpreted as the storage package being capable of storing the eye wearing device. Kim fails to teach a package for loading the eye wearing device. 
However, Pankow teaches a storage package meant for loading the eye wearing device (abstract, fig. 1, apparatus 10).
Therefore, it would have been obvious to anyone of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Kim to have a package for loading the eye wearing device for the purposes of providing a suitable storage means for the contact lens and to maintain the lenses in a wetted condition (see Pankow, pg. 4, lines 2-5).
Regarding claim 13, Pankow discloses a package comprising a hard packaging clamp (fig. 6a, left container 11), and the hard packaging clamp comprises: a base (fig. 6a, top portion 22), wherein a protrusion (fig. 6a, convex surface 31) and at least one ditch (fig. 6a, recess 23) are arranged on the base, the protrusion connected to the ditch (fig. 6a, recess 23 and protrusion 31) and the protrusion is configured to place the eye packaging device (fig. 6a, lens 27), and the ditch has an injection opening (fig. 4, recess 23) for injection of the drug, and a top cover (fig. 6a, bottom portion 20), having a recessed part (see annotated figure 6A of Pankow below), wherein the shape and the position of the recessed part correspond to those of the protrusion (fig. 6b, convex surface 31, concave surface 25).
Regarding claim 14, Pankow discloses an eye wearing package wherein the eye wearing device is clamped in the protrusion when the base and the top cover are buckled (see Pankow, fig. 6c, protrusion 31 and contact lens 27). 
Regarding claim 15, Pankow discloses substantially an eye wearing package as disclosed in claim 13, but fails to teach wherein an average diameter of a cross section of the ditch is 50 μm to 1000 μm. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Pankow to have the cross section of the ditch to take on these dimensions for the purpose of providing a suitable size for the ditch for fluid to go into, and since “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Kim, as modified by Pankow, would not operate differently with the claimed cross sectional diameter, since it would still be capable of loading the drug into the eye wearing device. Further, applicant places no criticality on the range claimed by giving a variety of ranges that this value could be (see applicant specification, paragraph 0041).
Regarding claim 16,  Pankow discloses an eye wearing device package, wherein the injection opening further comprises a guide opening capable for aligned injection (see annotated figure 6A of Pankow below).

    PNG
    media_image3.png
    334
    658
    media_image3.png
    Greyscale


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Marmo and Pankow, and further in view of Boyd (US 20070045354).
Regarding claim 17, Kim, as modified by Pankow fails to teach a drug drop container configured to load a dose of the drug. 
However, Boyd discloses a drug drop container (fig. 1, solution dispending container 100) configured to load an effective dose of the drug (paragraph 0008, “Generally described, the present invention includes a lens care product that can be used both to treat contact lenses in a lens case”).
Therefore, it would have been obvious to anyone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, as modified by Pankow, to have a drug drop container configured to load a dose of the drug, as taught by Boyd, for the purpose of providing a suitable means for treating the eye wearing device within the case (paragraph 0008)
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Marmo and Pankow, and further in view of Weiler (US 5711453 A).
Regarding claim 17, Kim, as modified by Pankow, fails to teach a drug drop container configured to load a dose of the drug.
However, Weiler teaches a drug drop container (abstract) configured to load a dose of the drug (fig. 4, liquid holding cavity 18 and neck portion 22 are configured to house a drug, and orifice 65 is configured to let drug flow through to load a dose of the drug).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Kim, as modified by Pankow, to have a drug drop container configured to load a dose of the drug, as taught by Weiler, for the purpose of providing a suitable means for storing the drug to later load said drug into the device.
Regarding claim 18, Pankow, as modified by Weiler comprises a containing part 70 (see Weiler, fig. 4, the channel 70 can function as a drug containing part when the drug is placed into it), a connecting pipe 92 that is connected to the bottom of the containing part (see Weiler, fig. 4, bore 92 connected to bottom of channel 70), and a storage space 18, 22 beneath the connecting pipe 92 (see Weiler, fig. 4, neck 22 is hollow and joins with liquid-holding cavity 18 to form the storage space), but fails to teach wherein the storage space is connected to the injection opening of the clamp (see annotated fig. 6A of Pankow above) via the orifice 65 (see Weiler, fig. 4, orifice 65), and a needle 86 arranged in the storage space (see Weiler, fig. 4, piercing portion 86 within storage space comprising neck portion 22 and liquid cavity 18).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Kim, as modified by Pankow and Weiler, to have the storage space connected to the injection opening of the clamp for the purposes of simplifying the assembly since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claim 19, Pankow, as modified by Weiler, discloses wherein a sealing film 26 is arranged between the storage space 18, 22 and the connecting pipe 68 (see Weiler, fig. 4, pierceable membrane 26 between neck 22 and bore 92), and the drug overflows into the storage space through the connecting pipe 68 from the containing part 65 when the needle 86 is pressed (see Weiler, fig. 4, fluid flows from needle 86 via passages 96 and 98 into the neck 22 after piercing membrane 26), and is then injected into the injection opening from the storage space (see Weiler, fig. 4, the orifice 65 would allow fluid to flow from the storage space 18,22 to enter the ditch of the hard packaging clamp) to enter the ditch of the hard packaging clamp (see annotated fig. 6A of Pankow above).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Marmo, Pankow, and Boyd, and further in view of Ma (US 8016159).
Regarding claim 20, Kim, as modified by Pankow and Boyd, discloses a screw cap (see Boyd, inner drop cap 30) a storage space (see Boyd, fig. 1, body 10), and a nozzle that leads into the storage space (see Boyd, fig. 3, dispensing opening 15) but fails to teach a screw cap configured with a sealing film, a support element configured with a sharp object, and the storage space arranged below the support element and connected to the injection opening of the hard packaging clamp, wherein after the screw cap is screwed downwards, the sharp object damages the sealing film in the screw cap, so that the drug overflows into the storage space and is then injected into the injection opening from the storage space to enter the ditch of the hard packaging clamp. 
However, Ma teaches a screw cap (fig. 1, base cap 31 and overcap 32), configured with a sealing film (fig. 2, membrane 41), a support element (fig. 1, inner skirt 49) configured with a sharp object (fig. 1, cutting face 52), and a storage space (fig. 1, well 40) arranged below the support element (fig. 1, well 40 below inner skirt 49), wherein after the screw cap is screwed downwards, the sharp object damages the sealing film in the screw cap, so that the drug overflows into the storage space (fig. 4, consumable drug 34, well 40, membrane 41), but fails to teach how the storage space is connected to the injection opening of the hard packaging clamp, and how the drug overflows into the storage space and is then injected into the injection opening from the storage space to enter the ditch of the hard packaging clamp.

    PNG
    media_image4.png
    829
    745
    media_image4.png
    Greyscale

Therefore, it would have been obvious to anyone of ordinary skill in the art before the effective filing date of the claimed invention to modify the cap disclosed in Kim, as modified by Pankow and Boyd to be configured with a sealing film, a support element configured with a sharp object, wherein after the screw cap is screwed downwards, the sharp object damages the sealing film in the screw cap, so that the drug overflows into the storage space, as taught by Ma for the purpose of providing a suitable means to store the drug in a more sterile manner by providing an airtight seal to fluidly seal the well prior to use (see Ma, col. 4, lines 60-62).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the storage space connected to the injection opening of the hard packaging clamp, so that when the sealing film is damaged, the drug overflows into the storage space and injected into the injection opening, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive.
Regarding the argument of claim 1, particularly “The closing part 3 usually closes the entrance of the first cavity 111. When wearing the contact lens, closing part 3 opens through biodegradation. Therefore, closing part 3 is a component that always opens and closes, not an opening. As a result, Kim did not explicitly disclose the technical feature of ‘wherein the microchannel eliminates stoppers including bubbles and promotes drug filling or supplementation through capillary action’ as recited in claim 1”, the examiner respectfully disagrees because it can be reasonably interpreted that if a part of the device, such as the closing part 3, has a state to where it becomes an opening, then it would read upon the limitation of an opening facing an edge of the eye wearing device.
Moreover, the claim limitation “wherein the microchannel eliminates stoppers including bubbles and promotes drug filling or supplementation” is unrelated to the opening part of Kim, and is instead related to the geometry of the microchannels as described in paragraph 0037 of the application specification (see paragraph 0037, “the diameter of the microchannel 34 is gradually reduced from the edge of the eye wearing device to the reservoir 32 so as to enhance a drug filling and bubble eliminating mechanism promoted through capillary action.”). As described in the analysis of claim 1 above, Marmo teaches a contact lens with microchannels (abstract) wherein the microchannel 30 is capable of eliminating stoppers including bubbles and promoting drug filling or supplementation through capillary action (fig. 2, microchannels 30 is gradually reduced from the edge of the eye wearing device to the reservoir, paragraph 0020, “In an advantageous embodiment, the microchannels are preferably tapered in depth and/or width… in other words, the microchannels preferably increase in depth and/or width in a radially outward direction relative to the lens center” NOTE: the specification of the instant application notes that the microchannel gradually reducing in diameter from the edge of the eye wearing device to the reservoir enhances a drug filling and bubble elimination mechanism promoted through capillary action, see paragraph 0037. As such, since Marmo discloses the same structure as described, Marmo’s micro channel also is capable of  eliminating bubble and enhancing a drug filling through capillary action as claimed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microchannels disclosed in Kim by reducing the diameter of the microchannels from the edge of the eye wearing device to the reservoir, as taught by Marmo, such that the microchannel eliminates stoppers including bubbles and promotes drug filling or supplementation through capillary action, for the purpose of providing a suitable structure to allow for effective fluid transfer without substantially affecting the optical zone’s functionality (see Marmo, paragraph 0061, “It should be noted that the relatively long microchannels 230' are tapered substantially as described above with regard to the microchannels 30 so that the portion of these relatively long microchannels located in the optical zone 218 are relatively narrow and relatively shallow. Such narrow and shallow configuration of such microchannels in the optical zone 218 provides for effective tear fluid transfer without substantially detrimentally affecting the optical zone functioning of lens 210.”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
 /QUANG D THANH/ Primary Examiner, Art Unit 3785